Title: Franz X. Zeltner to Thomas Jefferson, 14 April 1819
From: Zeltner, Franz Xaver
To: Jefferson, Thomas


          
            Monsieur
            Saleure en Suisse le 14 Avril 1819
          
          Jai reçu il y a peu de jours, la lettre que vous mavez fait l’honeur  de m’ecrire le 23d Juilet 1818 et au moment que je la suis adréssé a vos autorites pour me faire doner un extrait mortuaire du Général Kosciuszko dument légalise pour vous l’envoyer par votre Minister à Paris. j’apprens, que votre charge d’affaires en France vient d’en faire la demande au nom de Monsieur Galatin afin de pouvoir executer dans les Etats unis de l’Amerique un legs fait pas le defunt et que cet Acte alloit être expédié Je regrette que le retard qu’eprouve votre lettre ne mait pas permis de Satisfaire plutot à votre désir de mettre en execution les volontes  bienfaisantes et philantropique du grand home, que nous pleurons, Jai l’honeur de vous remercier du detail interressant que vous me donez dans votre lettre au Sujet de vos émigrés et vous prie d’agréer l’assurance de ma plus haute Estime et de mon respectueux dévouement
          
             F: X: Zeltner
          
          
          Editors’ Translation
          
            
              Sir
              Solothurn in Switzerland 14 April 1819
            
            A few days ago I received the letter you did me the honor of writing to me on 23 July 1818, and as soon as I read it I contacted your authorities in order to obtain a duly authenticated extract of General Kosciuszko’s death certificate to send to you through your minister in Paris. I learn that your chargé d’affaires in France has just requested it in Mr. Gallatin’s name so that he could execute a bequest of the deceased in the United States of America and that this document would be sent. I am sorry that the delay experienced by your letter did not let me act sooner on your desire to implement the benevolent and philanthropic wishes of the great man we mourn. I have the honor of thanking you for the interesting details about your immigrants you provided me in your letter, and I beg you please to accept the assurance of my highest esteem and respectful devotion
            
              F: X: Zeltner
            
          
        